Title: Oliver Pollock to the Virginia Delegates in Congress, 20 November 1783
From: Pollock, Oliver
To: Virginia Delegates


        
          Sirs
          Havana Novr. 20th. 1783
        
        The Inclosed Copy has no less Astonished than Chagrined me. Indeed it has been almost more than I could support and has required the whole of my fortitude and resolution particularly when received at the time I am surrounded by my Creditors as you will find by the sequal.
        The only consolation that I have now left is that (thank Heaven) I have all the orriginal Bills at new Orleans, where I have wrote for them and expect them up the latter end of next month. Those Bills if necessary I shall go to the Trouble and Expence to lay before the State in hopes of redress or at least they will prove my demands to be Justly due to all impartial judges.
        Mr. Clark whom has been waiting at your State upon this Bussiness about three years who’s patience I am afraid is wore out, and I expect him now to come upon me for his Fortune, as also many others of the Mississippi whom has already applied to that Government to stop my families passage from that place untill they are paid. They have also applied to this Government to sue me and I don’t know the moment I may be Arrested here as I was in Philada. for my drafts on Messrs. Penette Dacosta freres & Co., as also for 13,000 Dolls. I borrow’d from Dr. Bernardo de Otter’s Comptroller General at New Orleans to take up some of those Bills that come out Protested before I left that place, which that Gentleman lent me to save me from a Goal and is now obliged to send my Obligation to his friend Ignasio Penelvere Treasurer of this place to sue me for recovery.
        All which the inclosed Copies of Letters I have lately received which I have taken the liberty to inclose for your perusal but two well confirms.
        I shall endeavour to prevail upon Government here for a further Indulgence untill you Answer their Letters on that Subject wherein I hope you will point out the mode of payment that I and my family may not be totally ruined in this place and detained here Prisoners where we have nothing to expect but Insults untill those debts are paid, and in fine I expect as the representatives of your State and friends to your Country, that you’ll exert your power and Influence to bring me about Justice, that I may be at least relieved from my present disagreeable situation. In the mean time  honor me with an answer, and let me Know what I have to depend on to appease my Creditors; Creditors which I have made to serve your state in time of distress.
        I have the honor to be with all due Submission and respect Gentn. Your most Obedient and Very Hum: Servt:,
        
          Olr. Pollock
        
      